United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1767
Issued: January 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 1, 2016 appellant filed a timely appeal from a May 26, 2016 nonmerit
decision of the Office of Workers’ Compensation (OWCP). As more than 180 days elapsed
from the last merit decision dated May 8, 2015 to the filing of this appeal, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
On appeal appellant asserts that she timely mailed her reconsideration request.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 24, 2015 appellant, then a 61-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that she injured both hands and both shoulders that day when
loading and sweeping mail on a processing machine, and lifting trays of mail up onto racks and
into containers. She stopped work early but returned at her usual start time the following day. In
support of her claim, appellant submitted discharge instructions from Baptist Medical Center
emergency department. This provided a discharge diagnosis of shoulder pain, indicated that
x-rays of both shoulders had been performed, and advised that medication had been prescribed.
The employing establishment controverted the claim and maintained that it should be a
claim for an occupational disease.
By letter dated April 3, 2015, OWCP informed appellant of the evidence needed to
support her traumatic injury claim, including a statement from a physician who had examined
her explaining how the reported employment incident caused or aggravated a medical condition.
Evidence submitted thereafter included March 24, 2015 x-rays of the right and left
shoulder done at the hospital emergency department. Each demonstrated normal alignment
without evidence of acute osseous abnormality. A more complete March 24, 2015 emergency
department report from Dr. Taylor Burch Barnikel, a family physician, advised that appellant
presented with bilateral hand pain and swelling with an onset 1 week prior, and bilateral shoulder
pain with an onset 12 weeks prior. She noted that, while appellant had previously been
prescribed anti-inflammatory medication by her physician, while it had somewhat helped, the
hand pain continued. Physical examination demonstrated painful overhead range of motion of
both shoulders with diffuse shoulder tenderness. Dr. Barnikel diagnosed shoulder pain.
Appellant was again examined at Baptist Medical Center’s emergency department on
April 13, 2015. Dr. Gerald S. Maxwell, a Board-certified family physician, reported a history of
pain in both shoulders and hands since December 2014 with associated tingling and numbness
and that appellant believed this was due to her work at the employing establishment. Physical
examination demonstrated bilateral carpal tunnel region tenderness with no swelling. No
discharge diagnosis was recorded.
Medical reports with an illegible signature dated April 16, 2015 noted that appellant
complained of bilateral arm and shoulder pain with paresthesias. A diagnosis of cervical
radiculopathy was recorded. Physical restrictions were provided.
In an April 27, 2015 report, Dr. Brett Puckett, Board-certified in orthopedic surgery and
hand and upper extremity surgery, noted a history of gradual onset of constant aching, and sharp
bilateral hand and shoulder pain. He described appellant’s report that her work duties involved
operating large machinery and managing large bins and trays of mail. Right hand examination
demonstrated middle finger A-1 pulley tenderness and prominence of the first carpometacarpal
joint of the thumb. Wrist examination demonstrated bilateral positive basal joint grind test.
Upper extremity range of motion was full. Tinel’s and compression tests were negative
bilaterally. Sensation was normal in both arms. Bilateral hand x-rays demonstrated degenerative

2

joint disease, greater on the right, with no fractures or dislocations. Dr. Puckett recommended an
electrodiagnostic study of both hands.
By decision dated May 8, 2015, OWCP accepted that an incident occurred on March 24,
2015, but denied her claim because the medical evidence of record did not contain a medical
diagnosis in connection with the March 24, 2015 incident. Appeal rights attached to the decision
indicated that a reconsideration request needed to be signed, dated, and received within one
calendar year of the date of the decision.
The employing establishment offered appellant a modified assignment on April 17, 2015
which she refused to accept on May 6, 2015.
In a May 4, 2015 report, received on May 11, 2015, Dr. Kevin Murphy, a Board-certified
orthopedic surgeon and associate of Dr. Puckett, noted a complaint of bilateral shoulder pain, left
greater than right. He found left shoulder tenderness on examination and bilaterally positive
O’Brien’s SLAP, Neer’s, and Hawkin’s tests. Range of motion of both shoulders was painful.
Shoulder x-rays demonstrated acromion osteophytes and acromioclavicular (ACL) joint
degenerative joint disease. Dr. Puckett diagnosed shoulder joint pain, shoulder synovitis,
osteoarthritis of the ACL joint, shoulder impingement syndrome, and rotator cuff tendinitis. He
recommended bilateral magnetic resonance imaging (MRI) scans of both shoulders. On June 16,
2015 Dr. Puckett noted that an electrodiagnostic study was normal.2 He provided physical
examination findings and recommended physical therapy.
On March 25, 2016 appellant requested a copy of her file. OWCP forwarded a copy of
her file on April 21, 2016.
In a report dated March 31, 2016 and received by OWCP on May 5, 2016,
Dr. Richard M. Blecha, a Board-certified orthopedic surgeon, noted a history that in late 2014
appellant developed bilateral hand and shoulder pain. On March 24, 2015 a specific event
occurred when appellant was sweeping mail and lifting mail trays weighing approximately 40
pounds over shoulder height. Dr. Blecha indicated that appellant reported that she developed
immediate severe, sharp pain in the right shoulder, reported it to her supervisor, and went to an
emergency room. He indicated that appellant underwent MRI scans of both shoulders.3
Dr. Blecha also reported that appellant had been in a motor vehicle accident in
August 2015 and was now working light duty. He noted a current complaint of constant right
shoulder pain, especially with far reaching and above the shoulder movements. Right shoulder
examination demonstrated tenderness at the ACL joint and lateral acromion. Neer and empty
can testing was positive and her range of motion was diminished. Dr. Blecha reviewed a right
shoulder MRI scan report and diagnosed rotator cuff tear of the right shoulder and osteoarthritis
of the right shoulder AC joint, preexisting but permanently aggravated by the March 24, 2015
2

A copy of the electrodiagnostic study is not found in the case record before the Board. Appellant also submitted
June 15, 2015 reports from Andrew T. Braun, a physician assistant who is an associate of Dr. Puckett and
Dr. Murphy.
3

Copies of the MRI scan reports are not found in the case record.

3

incident. He commented that, even though appellant’s shoulder soreness began in late 2014, she
sustained an acute injury at work on March 24, 2015 when she reported that she picked up a
heavy mail tray and, as she lifted it over her shoulder, developed a sudden and severe sharp pain.
Dr. Blecha concluded that, based on the history provided him, his physical examination findings,
and review of medical records including the MRI scan, the March 24, 2015 incident was the
direct and proximate cause of the right shoulder rotator cuff tear and that her preexisting
osteoarthritis was permanently aggravated by this incident. He noted that her additional
problems involving her hands would fall under an occupational disease claim.
On a form request dated and postmarked May 6, 2016, received by OWCP on May 11,
2016, appellant requested reconsideration. She attached a statement dated March 31, 2016 in
which she noted:
“On March 24, 2015 while sweeping mail on the Delivery Barcode Sorter
(DBCS), at the Jacksonville Processing and Distribution Center I lifted a tray of
mail weighing about 40 [pounds] and felt a sharp pain in my right shoulder. Both
hands and the left shoulder were also hurting from repetitive motion during my
shift.”
In a May 26, 2016 decision, OWCP denied appellant’s reconsideration request as it was
untimely filed and failed to demonstrate clear evidence of error on the part of OWCP. The
decision stated:
“You did not present clear evidence of error. Therefore your request for
reconsideration is denied because it was not received within the one-year limit.
The basis for this decision is you did not provide any statement at all [that] the
initial denial decision dated [May 8, 2015] was done in error. Instead you
submitted new evidence to support your appeal but because the appeal request
form was received untimely we are now unable to review your new evidence.”
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for
further merit review.4 This discretionary authority, however, is subject to certain restrictions.
For instance, a request for reconsideration must be received within one year of the date of
OWCP’s decision for which review is sought.5 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.6
OWCP may not deny a reconsideration request solely because it was untimely filed.
When a claimant’s application for review is untimely filed, OWCP must nevertheless undertake

4

5 U.S.C. § 8128(a); see Y.S., Docket No. 08-440 (issued March16, 2009).

5

20 C.F.R. § 10.607(a).

6

E.R., Docket No. 09-599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

4

a limited review to determine whether it demonstrates clear evidence of error. If an application
demonstrates clear evidence of error, it will reopen the case for merit review.7
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.8 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.12
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflict in medical opinion or establish a clear procedural
error, but must be of sufficient probative value to prima facie shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of OWCP’s decision.13
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed. An application for reconsideration must be received within
one year of the date of OWCP’s decision for which review is sought.14 As to appellant’s
assertion that she timely mailed her reconsideration request, OWCP regulations provide that an
application for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.15 The appeal rights attached to the May 8, 2015
decision also informed appellant that a reconsideration request must be signed, dated, and
received within one calendar year of the date of the decision. Because appellant’s request for
reconsideration was not received by OWCP until May 11, 2016, more than one year after
issuance of the May 8, 2015 merit decision, it was untimely.16
7

See M.L., Docket No. 09-956 (issued April 15, 2010); 20 C.F.R. § 10.607(b); Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5a (February 2016).
8

See Dean D. Beets, 43 ECAB 1153 (1992).

9

See Leona N. Travis, 43 ECAB 227 (1991).

10

Jimmy L. Day, 48 ECAB 652 (1997).

11

Id.

12

Id.

13

Leon D. Faidley, Jr., supra note 6.

14

Supra note 7.

15

20 C.F.R. § 10.607(a).

16

Id.; see D.N., Docket No. 15-1182 (issued September 9, 2015).

5

Nonetheless, the Board finds this case is not in posture for decision. Section 2.1602.5b of
OWCP procedures provides that, in denying an application for reconsideration, OWCP should
include a brief evaluation of the evidence submitted.17 In its July 26, 2016 decision, OWCP
found that, because the appeal was untimely, it would not review the evidence presented. As this
decision did not comport with OWCP procedures, it must be set aside. The case will therefore
be remanded for OWCP to prepare an appropriate decision, in accordance with its procedures for
reviewing an untimely application for reconsideration.18
CONCLUSION
The Board finds this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 26, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: January 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

17

Federal (FECA) Procedure Manual, supra note 7 at Chapter 2.1602.5b (February 2016). See also Robert M.
Pace, 46 ECAB 551 (1995) (in determining whether an application demonstrates “clear evidence of error” entails a
limited review by OWCP of how the evidence submitted with the reconsideration request bears on the evidence
previously of record and whether the new evidence demonstrates clear error on the part of OWCP).
18

Id.

6

